Citation Nr: 1821231	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for depressive disorder, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for epilepsy.

6.  Entitlement to service connection for the loss of teeth.

7.  Entitlement to service connection for a liver disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified during a videoconference hearing held before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing is of record.  

The claims of entitlement to service connection for diabetes mellitus, depressive disorder, peripheral neuropathy of the lower extremities, and erectile dysfunction are REMANDED to the Agency of Original Jurisdiction.




FINDING OF FACT

On May 3, 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated he wanted to withdraw the appeal on the claims of entitlement to service connection for epilepsy, loss of teeth, and a liver disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the claim of entitlement to service connection for epilepsy are met.  38 U.S.C. §7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017). 

2.  The criteria for withdrawal of the appeal on the claim of entitlement to service connection for the loss of teeth are met.  38 U.S.C. §7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017). 

3.  The criteria for withdrawal of the appeal on the claim of entitlement to service connection for a liver disability are met.  38 U.S.C. §7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that does not allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2017). 

On May 3, 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated he wanted to withdraw the appeal on the claims of entitlement to service connection for epilepsy, the loss of teeth and a liver disability.  There remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the portion of this appeal relating to the withdrawn claims. 


ORDER

The appeal on the claim of entitlement to service connection for epilepsy is dismissed.  

The appeal on the claim of entitlement to service connection for the loss of teeth is dismissed. 

The appeal on the claim of entitlement to service connection for a liver disability is dismissed.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remanded claims, but additional action is necessary before the Board proceeds.

The Veteran claims diabetes developed secondary to herbicide agent exposure while serving at U-Tapao Air Base in Thailand from 1968 to 1969.  In an October 2012 written statement, he alleges that he was on the perimeter of the base on many occasions, including when B-52 aircraft landed, deploying parachutes, necessitating that he retrieve them from the base perimeter, where they blew after being disconnected during landing. 

In February 2011, the RO attempted to verify the alleged herbicide exposure with the service department, but by requesting proof of service in Vietnam, which the Veteran did not allege.  The RO attempted to verify herbicide agent exposure again in December 2011, but by requesting proof of temporary Vietnam duty or visitation orders and performance evaluations.  As those actions did not corroborate the alleged herbicide agent exposure, the RO contacted the Joint Services Records Research Center (JSRRC) in October 2012.  In December 2012, JSRRC responded that it could not verify herbicide agent exposure based on the Veteran's personnel file.  It indicated that the file showed the Veteran was an aircraft maintenance specialist stationed in Texas who was temporarily ordered to an undisclosed overseas location for six months, but did not confirm flight status.  JSRRC explained that the Veteran did not serve in any capacity requiring perimeter duties, duties associated with herbicide agent exposure, including security policemen, security patrol dog handler, etc....  JSRCC noted that it had previously requested the Veteran to provide more detailed information regarding the alleged herbicide agent exposure, a request to which the Veteran had not responded.  

In May 2017, the Veteran testified in support of this claim and his testimony provides additional details regarding his alleged herbicide agent exposure in Thailand.  JSRCC was not privy to that information in December 2012, when it offered an unfavorable opinion.  Another opinion contemplating the newly provided testimony is therefore needed.  

Because the claims for service connection for depressive disorder, peripheral neuropathy of the lower extremities, and erectile dysfunction, are claimed as the result of diabetes, those claims are inextricably intertwined with the claim for service connection for diabetes mellitus.  Therefore, the Board will defer adjudication of those claims pending development of the claim for service connection for diabetes mellitus and those claims are also remanded.

Accordingly, these claims are REMANDED for the following action:

1.  In an effort to verify the Veteran's alleged exposure to herbicide agents while serving in Thailand, contact the service department and JSRCC.  Provide each a summary of the Veteran's hearing testimony before the Board detailing his duties as an aircraft maintenance specialist while in Thailand.  Request each entity to review that testimony, all service personnel records, and the Veteran's October 2012 written statement, and indicate in writing in the record that the review occurred.  Ask each entity to offer an opinion as to whether those duties might have necessitated walking to and from, or being in close proximity to, the perimeter of the U-Tapao Royal Thai Air Force Base.  

2.  Then, readjudicate these claims.  In so doing, make findings on the questions of whether the Veteran served in Thailand and whether his duties as an aircraft maintenance specialist while serving there exposed him to herbicide agents.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


